Citation Nr: 1514564	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a recurrent skin rash, to include as a symptom of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including but not limited to chronic adjustment disorder, an anxiety disorder and depression, to include as a symptom of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for obstructive sleep apnea, fatigue, and insomnia, to include as part of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for headaches, to include as part of a medically unexplained chronic multisymptom illness.  

5.  Entitlement to service connection for joint pain and muscle aches, including, but not limited to the hands, knees, hips and back, to include as part of a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1987, from November 1990 to April 1991, and from August 1994 to July 1995.  This service included service in the Southwest Asia Theater of Operations during the Persian Gulf War.  He also had service in the U.S. Army Reserves, presumably including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from January 2010, February 2010, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a May 2014 decision, the Board recharacterized the Veteran's claim of service connection for PTSD to that of an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board denied service connection for PTSD and a seizure disorder.  The Board remanded the remaining issues on appeal to the RO for additional development of the record in May 2014.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks service connection for a medically unexplained chronic multisymptom illness that he believes resulted from his service in the Persian Gulf in 1991, and which is manifested by sleep apnea, chronic fatigue, joint pain and muscle aches, headaches, neurological impairment of the hands, anxiety, and a skin rash.  

The Veteran claims service connection is warranted for his chronic multisymptom illness under the provisions of 38 C.F.R. § 3.317 for undiagnosed illness.  Pursuant to 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability.  
For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a) (4).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).

The Veteran has consistently reported that his health was good before he was deployed to the Persian Gulf, and that all of his claimed symptoms began shortly after he came home from Saudi Arabia.  His claimed symptoms include headaches, fatigue, sleep apnea, joint pain, muscle aches, neurological impairment in his hands, skin rashes and generalized anxiety.  The Veteran was afforded VA examinations in September 2009 and June 2014, but there remains some question as to whether the Veteran's symptoms are attributable to known clinical diagnoses; or, whether they are signs and symptoms of a chronic medically unexplained multisymptom illness.  

The examiner in September 2009 determined that the Veteran had obstructive sleep apnea and hypogonadism, which accounted for his fatigue.  The examiner also indicated that the Veteran's headaches were of the migraine type, and that degenerative joint disease of the lumbar spine accounted for the Veteran's back pain.  Finally, the examiner indicated that bursitis of the right hip accounted for the Veteran's hip pain.  The examiner noted that the Veteran reported joint stiffness and pain on the bilateral hands and digits, but found there was no objective findings to account for that pain.  The examiner concluded that there was insufficient clinical evidence to warrant a diagnosis of any type of chronic pathological disorder, and she concluded that there was no evidence that any of the claimed conditions met the criteria for undiagnosed illness.  The examiner did not, however, provide a rationale for the opinion and did not indicate why the Veteran's cluster of symptoms were not considered a medically unexplained chronic multisymptom illness.  

The Veteran submitted statements from a private physician, Dr. F and a physician's assistant, J.C. with whom he is well-acquainted.  These medical professionals indicated that they witnessed the Veteran dealing with health issues of joint pain and stiffness, rashes, insomnia, dull headaches, and rashes.  Dr. F and J.C. both noted that the Veteran had been dealing with these symptoms for several years prior to seeking VA treatment.  See letters received in August 2009 and December 2010. 

The Veteran also seeks service connection for an acquired psychiatric disorder.  The Veteran believes he has PTSD, but there is no PTSD diagnosis of record and that was the basis for the denial of this claim by the Board in May 2014.  However, the Veteran does appear to have a diagnosed adjustment disorder and anxiety.  A June 2014 examiner indicated that the Veteran's anxiety was unrelated to service because there is no record of these symptoms during service or within the first post-service year.  The examiner also indicated that feeling anxious is commonly associated with sleep deprivation, which is due to sleep apnea.  

Regarding the Veteran's joint pain, a VA examiner in June 2014 noted that there was no degenerative or traumatic arthritis of the knees, and no evidence of patellar subluxation.  The examiner diagnosed the Veteran's knee pain as resulting from patella femoral stress syndrome.  Regarding the hands, the June 2014 examiner indicated that the Veteran's hand pain was "most consistent with the known diagnosis entity of bilateral chronic strain of the hands and presence of degenerative joint disease of the right thumb."  The examiner noted that a May 2014 x-ray of the hand indicated the presence of degenerative joint disease in the MCP joint of the right thumb, and that peer reviewed medical literature shows that degenerative joint disease typically first appears in the MCP joints of the hands.  Because of this x-ray finding regarding the thumb, the examiner concluded that it was as likely as not that the Veteran had early degenerative joint disease of the bilateral hands.  

Regarding the Veteran's fatigue, headaches, back and hip pain, the examiner found that these symptoms were unrelated to service because there is no evidence that the Veteran developed these symptoms during service or within the first post-service year.  The Veteran has a current diagnosis of migraine headaches which was first treated in 2008, but the Veteran has repeatedly indicated that prior to this treatment, the Veteran suffered from a dull headache on and off for years which first began after he returned from the Gulf.  

In a December 2014 addendum, the VA examiner once again reiterated her opinion that the Veteran's current disabilities were unrelated to service because they were not shown in service or within the first post-service year.  

In essence, the VA examiner did not address the Veteran's symptoms in terms of whether they represent a cluster of signs and symptoms that, when considered together, represent a chronic multisymptom illness.  The examiner diagnosed the Veteran with patellar stress syndrome without explanation.  The examiner also determined that the Veteran had degenerative joint disease of the bilateral hands, but this finding is not supported by the x-ray report from May 2014, which shows arthritis on only one part (MCP joint) of the right thumb.  The examiner did not consider whether the Veteran has a neurological component regarding his hands, which appears necessary given that Dr. F noted a slight tremble in the Veteran's hands and slurred speech at times.  The examiner determined that the Veteran's obstructive sleep apnea is the cause of his fatigue, but failed to address the Veteran's contention that his sleep apnea began shortly after service, along with his headaches, joint pain, muscle aches, etc.  

Regarding the Veteran's adjustment disorder and anxiety, the Veteran was examined in July 2011 and the examiner noted, in a May 2011 addendum, that the Veteran's adjustment disorder was unrelated to service.  The examiner found that the Veteran's onset of his adjustment disorder did not appear to be related to his time in service.  Rather, the examiner found that the Veteran simply had adjustment issues that are due to the stress in his everyday life.  Again, this opinion fails to address whether the Veteran's adjustment disorder and/or anxiety is part of a cluster of signs and symptoms due to undiagnosed illness and/or whether it is a symptoms of a chronic multisymptom illness that manifested following discharge from service, as the Veteran has credibly reported.  

The Veteran also reports muscle aches; however, these complaints were not addressed by the examiner.  

The Veteran's personnel records indicate that he had a period of active service from November 1990 to April 1991 when he was deployed to the Southwest Asia Theater of Operations during the Persian Gulf War.  The Veteran maintains that he first developed a skin rash in service before he was sent home from the Gulf in 1991.  The Veteran also reports that he has had the same rash symptoms of urticaria on and off since returning home from the Gulf.  According to the Veteran, the rash first appeared on his groin area and legs and it felt like a burning pain.  This area of rash ultimately resolved after several years of treatment with creams, but his rash spread to his face and neck, and recurs periodically.  

The service treatment records are completely negative for any complaints or findings regarding the above-described rash.  In this regard, the record is void of any post-deployment physical examination following the Veteran's Persian Gulf service.  

In support of his claim, the Veteran submitted lay statements from two medical professionals who both indicated that they prescribed creams for the Veteran's rash but it never completely resolved.  Dr. P.F., MD, and J.C., physician's assistant both witnessed the Veteran's rash which caused itching and discomfort.  
A VA examiner in September 2009 noted the Veteran's reports of a rash during service; and, diagnosed the Veteran's current skin condition(s) as seborrheic dermatitis and cholinergic urticaria.  The examiner essentially found that the Veteran had three types of skin conditions, but the one that was incurred in service had long since resolved.  

In the Veteran's December 2010 NOD, he reported that his rash usually appears on his face, but occasionally shows up on his trunk as well.  When he has an outbreak, he has near-constant itching when he goes outside.  

It remains unclear as to whether the Veteran's current skin condition, regardless of whether it is present at the time of the examination, is part of a chronic multisymptom illness resulting from his Persian Gulf service.  

These questions must be resolved by a medical professional.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2014).  

Importantly, the September 2009 Gulf War examiner found that there was no evidence that the Veteran's claimed conditions met the criteria for undiagnosed illness.  However, the examiner did not consider the Veteran's overall deterioration of health since service, and the examiner did not consider whether the Veteran had a chronic multisymptom illness manifested by fatigue, joint pain, muscle aches, headaches, anxiety, and skin rashes.  This is particularly important because the regulations state that signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include fatigue, skin symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, sleep disturbance and neuropsychological signs or symptoms.  As such, the Veteran's symptoms must be viewed as a cluster of signs and symptoms with an opinion provided in that regard.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records that are relevant to his claims.  With appropriate authorization from the Veteran, obtain and associate with the claims file or electronic record any private treatment records pertaining to his claimed disabilities, to include those records from Dr. F.  

2.  Obtain any outstanding VA treatment records.  

3.  After completion of the above, schedule the Veteran for a VA Gulf War Illness examination by a clinician who has not yet examined this Veteran and who is capable of determining the current nature and likely etiology of the Veteran's systemic joint pain, to include pain in the hands, hips, knees, back; muscle aches; headaches; fatigue/sleep apnea; and skin rashes.  

Significantly, the examiner should opine as to whether it is at least as likely as not that the Veteran's reported symptoms represent a cluster of signs or symptoms typically seen in Gulf War Veterans; and, whether the Veteran's claimed symptoms, as likely as not, when considered together, represent a medically unexplained chronic multisymptom illness or undiagnosed illness.  

The examiner's attention is directed to the Veteran's reports of muscle aches and joint pain all over his body, and skin rashes, headaches and chronic fatigue.  

The examiner should specifically address whether the Veteran has chronic fatigue syndrome or fibromyalgia.    

The examiner should opine as to whether the Veteran's chronic adjustment disorder and/or anxiety is, as likely as not, related to service, keeping in mind that the Veteran did not report, or seek treatment for these symptoms until many years after service, but that alone, does not mean the symptoms did not exist during that period.  If the examiner finds that the Veteran's psychiatric symptoms are not part of a chronic multisymptom illness and/or they are not related to service, the examiner should opine as to whether it is at least as likely as not that the Veteran's psychiatric disorder is secondary to his claimed symptoms of undiagnosed illness.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After the development requested above and any additional development deemed appropriate has been completed to the extent possible, readjudicate the issues remaining on appeal.  If the disposition of the claims remains unfavorable, furnish the Veteran a supplemental statement of the case and afford the applicable opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



